Citation Nr: 0505519	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  96-45 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include paranoid 
schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of an eye injury claimed as double 
vision.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Luccianna M. Rechany-Escudero, 
Esq.




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his son, his daughter, and a friend.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1968 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In these determinations, the 
RO essentially denied the appellant's applications to reopen 
previously denied claims of entitlement to service connection 
for a psychiatric disorder and an eye disorder, and denied a 
compensable evaluation for service-connected spontaneous 
pneumothorax.  The appellant disagreed and this appeal 
ensued.  

In May 2002, the Board remanded the appeal for the RO to 
schedule the appellant for a hearing before a traveling 
Member of the Board.  In August 2002, the appellant testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  In June 2003, the 
Board remanded the case for additional development in light 
of recent legislative action and judicial determinations.  




FINDINGS OF FACT

1.  In March 1983, the Board denied the appellant's 
application to reopen the previously denied claims of 
entitlement to service connection for an eye disorder and a 
psychiatric disorder, to include paranoid schizophrenia.  

2.  Additional evidence submitted since March 1983 fails to 
show a medical opinion that the appellant's eye disorder is 
not congenital.  

3.  Additional evidence submitted since March 1983 fails to 
show a medical opinion that the appellant has a psychiatric 
disorder during service or a post-service psychiatric 
disorder, including paranoid schizophrenia, related to 
service.  

4.  The appellant failed to report for scheduled VA 
examinations in conjunction with a claim for an increased 
(compensable) evaluation for residuals of spontaneous 
pneumothorax and has not provided good cause for his failure 
to report.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for an eye disorder is not new and 
material, and the March 1983 decision is final and is not 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  Evidence received since the Board denied entitlement to 
service connection for a psychiatric disorder, to include 
paranoid schizophrenia, is not new and material, and the 
March 1983 decision is final and is not reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

3.  The criteria for an increased (compensable) evaluation 
for residuals of spontaneous pneumothorax have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.1 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Concerns

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

There is no issue as to provisions of forms or instructions 
for applying for the benefits sought.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  The 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In various letters to the appellant - in October 1990, July 
1991, September 1991, April 1995 - the RO discussed the need 
for new and material evidence to reopen the previously denied 
claim, including evidence of aggravation or incurrence of eye 
and psychiatric disorders in service.  Statements of the case 
in September and October 1996 listed the evidence considered, 
the legal criteria for evaluating the claims, and the 
analysis of the facts as applied to those criteria, thereby 
again informing the appellant of the information and evidence 
necessary to substantiate the claims.  The RO sent to 
appellant subsequent letters in March 2000, July 2000, and 
March 2001, which described the appellate process, informed 
the appellant of the evidence necessary to substantiate the 
claims, and of the assistance VA could provide to the 
appellant.  In May 2002, the Board remanded the case for a 
Travel Board hearing, which was held in August 2002.  In 
conjunction with this action, the RO sent the appellant a 
June 2002 letter discussing the evidence necessary to 
establish entitlement to the benefits sought, the information 
or evidence needed from him  and how he could help his 
claims, and when and where to sent this information or 
evidence.  By a March 2003 letter, the RO informed the 
appellant of recent changes in the laws and regulations, 
including the VCAA and changes to the criteria for evaluating 
respiratory disabilities.  See 61 Fed. Reg. 46,720-28 (Sep. 
5, 1996) (codified at 38 C.F.R. §§ 4.96, 4.97 (2004)).  After 
the Board remanded the claim in June 2003 for any remedial 
notice or assist necessary, the RO sent the appellant a 
December 2003 letter informing him of where he could send any 
additional information or evidence relevant to his claims.  
By a March 2004 letter, the RO told the appellant of an 
upcoming VA examination necessary to evaluate the severity of 
his service-connected disability, and of the consequences of 
his failure to report for that examination or make other 
arrangements for evaluation.  In an April 2004 supplemental 
statement of the case, the RO again listed the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment for a 
seizure disorder and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claims, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claims.  See Pelegrini II, No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA' s or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representatives.  The 
evidence also includes the transcript of the appellant's 
testimony at the August 2002 hearing.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant; in fact, it appears that all evidence 
identified by the appellant relative to the claims have been 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant has provided VA with a host of 
evidence he asserts supports his petition to reopen his 
claims.  These include copies of VA records, service medical 
records, and some private medical records.  He has not, 
though, specifically and clearly identified any additional 
sources of medical evidence that might shed material light on 
a connection between his claimed eye and psychiatric disorder 
and his service.  With respect to his claim for an increased 
evaluation, the appellant reported for an examination in 
August 1996 to evaluate the severity of his service-connected 
disability, though he stopped the examiner in the middle of 
the examination because he wanted the examiner to focus on 
generalized joint pain rather than the service-connected 
pneumothorax.  He subsequently failed to report for or 
refused examinations scheduled in April 1997, December 1999, 
and April 2004.  Prior to his failure to report for the April 
2004 examination, he received from the RO a March 2004 letter 
informing him of the upcoming examination and of the 
provisions of 38 C.F.R. § 3.655 (2004), which provides that 
failure to report for necessary examinations may warrant 
denial of his claim for increased compensation.  His failure 
to report for examinations necessary for an accurate 
assessment of the severity of his disability is of 
significant importance in the adjudication of his claims.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis of Applications to Reopen

By an April 1970 decision, the Board denied the appellant's 
claims of entitlement to service connection for eye and 
psychiatric disorders.  The evidence available at that time 
included service medical records showing defective left eye 
vision at entrance into service and congenital exotropia of 
the left eye during service; surgery was performed for 
recession of the lateral rectus muscle and the medial rectus 
muscle on the left side.  Also shown during service was an 
inadequate personality disorder, for which the appellant was 
separated from service.  VA examination in March 1969 
revealed developmental anisometropia and alternating 
exotropia and inadequate personality disorder.  VA hospital 
records in June 1969 indicated that the appellant had 
diplopia on left lateral gaze, a history of strabismus since 
the age of four, and continuing intermittent diplopia since 
surgery in service.  The Board, in considering this evidence, 
denied service connection for a chronic eye disorder because 
it pre-existed service and was not aggravated during service, 
and denied service connection for a psychiatric disorder 
because service connection is precluded for personality 
disorders, such as an inadequate personality disorder.  

The appellant then sought to reopen these claims, which 
ultimately the Board declined to do in a March 1983 decision.  
Additional VA clinical records were received, which showed 
continuing symptoms due to the congenital left eye disorder.  
This additional evidence included VA hospital records in 1973 
and 1975, and VA examinations in February and November 1977 
showing blepharitis and strabismus disorder.  The Board 
concluded that this additional evidence was cumulative of 
evidence previously of record, for it continued to show the 
appellant had a developmental eye disorder and did not 
indicate an aggravation of the disorder during service.  As 
for the psychiatric disorder, the additional evidence 
included private psychiatric evaluations in April 1974 
diagnosing schizophrenia, a VA examination in March 1976 
diagnosing explosive personality disorder, VA treatment 
records in June 1976 showing treatment for anxiety reaction, 
VA examination in February 1977 diagnosing organic brain 
syndrome, and VA examination in November 1977 noting paranoid 
schizophrenic reaction with moderate functional impairment.  
The Board denied this claim, as the additional evidence 
regarding the psychiatric findings was cumulative of evidence 
previously of record showing the current diagnoses and failed 
to provide an etiologic link between these findings and 
service.  

Decisions on appeal to the Secretary are made by the Board 
and are final unless the Chairman orders reconsideration.  
38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  When the Board disallows a claim, the 
claim may not be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  In order to reopen a claim that has 
been previously finally denied, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received prior to 
August 29, 2001, the following regulation defines new and 
material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the March 1983 
Board decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since June 1998 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge , 155 F.3d at 1363.  

With respect to the eye claim, the additional evidence 
received since March 1983 includes copies of service medical 
records that were earlier before the Board.  The record also 
includes copies of VA treatment records from as early as 1970 
and through 1979 concerning the eye disorder, copies of which 
had been before VA prior to the Board's decision in March 
1983.  This evidence is not new and material, for it is 
cumulative or duplicative of evidence previously before 
agency decisionmakers.  VA treatment records from 1990 to 
1992 addressed the appellant's complaints of double vision 
and refractive error, though none specifically references his 
service or indicates whether the current eye complaints are 
related to service.  The record also includes a private 
physician's statement that noted the continuing discharge 
from the right eye, though there was no other indication of 
symptoms involving the eyes or of any connection to service.  
This evidence is new, in the sense that it was not before the 
Board at the time of the March 1983 decision.  It is not 
material, however, as it does not provide probative evidence 
showing the eye disorder is not of a congenital nature, nor 
does it include any indication of an in-service aggravation 
of the pre-existing congenital disorder.  

With respect to the psychiatric claim, the record since March 
1983 includes various VA and private treatment records, 
though none addressed specifically the presence or etiology 
of the claimed psychiatric disorder.  A VA treatment record 
in August 1990 noted the appellant was anxious without 
reference to service.  A January 1985 statement of a military 
officer indicated that during service he had referred the 
appellant for psychiatric care.  The service medical records, 
which were already of records at the time of the earlier 
decision, reveal in-service findings of inadequate 
personality disorder, a nonservice-connectable disorder.  
Thus, the military officer's statement, while new, provides 
no material information that might form the basis for 
reopening the claim.  There was no evidence suggesting the 
appellant had a psychiatric disorder (other than a 
personality disorder) during service or a psychiatric 
disorder after service than was linked to service.  

The appellant testified at a hearing in August 2002 regard 
these claims.  In that testimony, he essentially argued he 
has an eye disorder that is not congenital and a psychiatric 
as opposed to a personality disorder.  The record does not 
show that the appellant has the requisite medical expertise 
to render a opinion as to the medical character of his 
claimed disorders, or to establish an etiologic link between 
the current symptoms and service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In light of the evidence of 
record and based on this analysis, it is the determinations 
of the Board that the new evidence is not so significant to 
the issues in this case that it must be considered in order 
to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a) (2001).  As the additional evidence submitted 
since the March 1983 Board decision is not both new and 
material, the applications to reopen must be denied.  

III.  Increased Evaluation for Spontaneous Pneumothorax

During his service, in August 1968, the appellant had a 
spontaneous right pneumothorax.  He underwent closed 
thoracotomy, convalesced, and returned to duty.  After 
service, in an August 1969 rating action, the RO granted 
service connection for the disability, which was evaluated 
100 percent disabling for six months after the incident 
(ending about three weeks after his separation from service) 
and thereafter as noncompensable.  The disability has 
remained noncompensable since then.  He now seeks an increase 
in the rating.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

To properly evaluate the severity of a service-connected 
disability, an examination is necessary.  The assistance VA 
is to provide to the appellant must include a medical 
examination or opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
However, this duty to assist through provision of an 
examination is not a one-way street.  The appellant cannot 
wait passively for assistance, but has a corresponding 
obligation to report for scheduled examinations.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The appellant reported for an examination in August 1996 to 
evaluate the severity of his service-connected disability, 
though he stopped the examiner in the middle of the 
examination because he wanted the examiner to focus on 
generalized joint pain rather than the service-connected 
pneumothorax.  The examiner thus diagnosed nothing more than 
a history of spontaneous pneumothorax.  There was no report 
of x-rays of the chest or other indication of the severity of 
the disability.  He subsequently failed to report for or 
refused examinations scheduled in April 1997, December 1999, 
and April 2004.  

Prior to his failure to report for the April 2004 
examination, he received from the RO a March 2004 letter 
informing him of the upcoming examination and of the effect 
of his failure to report for the examination.  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655(b) or (c) 
(2004) as appropriate.  38 C.F.R. § 3.655(a) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and re-examination include periods of 
hospital observation when required by VA.  Id.  

Section 3.655(c) concerns failure to report for an 
examination in a claim involving a running award, which is 
not applicable in this case.  Thus, section 3.655(b) is to be 
considered, which provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  Id. 
(emphasis added).  

The appellant had notice of the examinations, and the March 
2004 letter informed him that failure to report for the 
examination "may result in the denial of your claim."  The 
letter was sent to an address the provided to VA and recorded 
in the claims folder.  Also of record is documentation, dated 
in April 2004, of the appellant's failure to appear for the 
scheduled examination.  

The appellant has been provided with proper notice of the 
provisions of section 3.655.  Following his failure to 
report, and even after he was sent an April 2003 supplemental 
statement of the case discussing section 3.655 and the need 
for him to show good cause for his failure to report, the 
appellant has not provided any communication that would 
demonstrate good cause for his failure to report.  Given the 
appellant's failure to report for examinations that he was 
adequately notified of, section 3.655(b) is dispositive of 
the issues and dictates that the claims be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  










	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for an eye disorder is 
denied.  

The application to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia, is denied.  

An increased (compensable) evaluation for residuals of 
spontaneous pneumothorax is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


